[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant's motion for articulation dated February 7, 1997 is hereby granted in part and denied in part.
On January 3, 1997, the defendant filed a motion to resume trial on the grounds that he suffered a heart attack on December 31, 1996 and that his medical condition substantially affected the issues pending before the court. The defendant's motion to resume trial was subsequently denied by the court on January 13, 1997 after hearing from the parties.
The decision to deny the motion was based on several grounds. The defendant's attorney indicated at the hearing that he was not prepared at that time to go forward with the presentation of evidence. The defendant was not available to testify as to his medical condition and no doctor was present and available to testify. The defendant through his attorney was also not able to make an offer of proof as to the extent to which the heart attack would impair the defendant's health in the future. The defendant through his attorney also did not indicate to the court when the necessary evidence would be available so that a hearing could be held.
The court did not find it appropriate to delay any further the entry of final judgment in the dissolution proceeding. Substantial delay had already occurred. The matter had a return date of November 16, 1993. Trial finally commenced on October 22, CT Page 1617 1996. The court held fourteen days of trial over the course of approximately two months. Evidence had finally closed on December 17, 1996.
Further delay would have been detrimental to the parties and to their child. The ongoing dispute over custody and visitation was having an adverse impact on the child. It was in the child's best interest that the issues be resolved expeditiously.
The remaining requests for articulation contained in the defendant's motion for articulation are denied.
BY THE COURT
JON M. ALANDER, J.